Citation Nr: 0805177	
Decision Date: 02/13/08    Archive Date: 02/20/08

DOCKET NO.  03-29 179A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for a low back 
disability.

2.  Entitlement to service connection for generalized 
arthritis of the left hip, left knee, and right shoulder 
joints.

3.  Entitlement to service connection for nasal problems, 
claimed as sinusitis.

4.  Entitlement to service connection for bilateral hearing 
loss.

5.  Entitlement to service connection for foot problems.

6.  Entitlement to service connection for generalized anxiety 
disorder, to include as secondary to service-connected 
hepatitis C, or to treatment therefore.

7.  Entitlement to service connection for erectile 
dysfunction, to include as secondary to service-connected 
hepatitis C.

8.  Entitlement to an initial rating higher than 10 percent 
for hepatitis C.

9.  Entitlement to an effective date earlier than February [redacted], 
1998 for the recognition of J. R. as a helpless child.

10.  Entitlement to a waiver of the recovery of overpayment 
of VA disability compensation in the amount of $20,710.90, to 
include the preliminary issue of the validity of the debt. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Simone Krembs, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1961 to July 
1965.

This appeal comes before the Board of Veterans' Appeals 
(Board) from April 2003, May 2004, and September 2004 rating 
decisions of a Department of Veterans Affairs (VA) Regional 
Office (RO).  The Board remanded the claims for additional 
development in June 2006.  In September 2006, the veteran 
testified before the Board at a hearing that was held at the 
RO.

At his July 2004 hearing before the RO, the veteran raised a 
new claim of entitlement to a total disability rating for 
compensation based on individual unemployability (TDIU).  The 
Board refers this claim to the RO for appropriate action.

The issues of entitlement to service connection for 
generalized anxiety disorder, to include as secondary to 
service-connected hepatitis C, or to treatment therefore, 
erectile dysfunction, to include as secondary to service-
connected hepatitis C, and entitlement to a waiver of the 
recovery of overpayment of VA disability compensation in the 
amount of $20,710.90, to include the preliminary issue of the 
validity of the debt, are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran does not have a current diagnosis of a low 
back disorder.

2.  The veteran's arthritis of the left hip, left knee, and 
right shoulder joints first manifested many years after 
service and is not related to his service or to any incident 
therein.

3.  The veteran's nasal problems (polyps, allergic rhinitis, 
nasal valve collapse, and sinusitis) first manifested many 
years after his separation from service and are not related 
to his service or to any incident therein.

4.  The veteran does not have a current diagnosis of 
bilateral hearing loss.

5.  The veteran's foot problems (tailor's bunion of the right 
foot, with painful callus and fungal infection of the 
toenails) first manifested many years after his separation 
from service and are not related to his service or to any 
incident therein.


6.  Since November 5, 2003, the veteran's hepatitis C has 
been manifested by subjective complaints of pain and fatigue, 
and objective evidence of cirrhosis of the liver.  There is 
no objective evidence of malaise, anorexia, or incapacitating 
episodes.

7.  The veteran's initial claim for entitlement to helpless 
child benefits on the basis of J. R.'s permanent incapacity 
for self-support prior to attaining the age of 18 was filed 
at the RO on August 21, 1989.  This claim was denied in a 
March 1990 rating decision.  The veteran did not appeal this 
decision, and it became final.  

8.  The veteran filed to reopen his previously denied claim 
for entitlement to helpless child benefits on the basis of J. 
R.'s permanent incapacity for self-support prior to attaining 
the age of 18 on February [redacted], 1998.  J. R. was subsequently 
determined to have been incapable of self support prior to 
attaining the age of 18.  Helpless child benefits were 
granted, effective February [redacted], 1998.

9.  There was no informal or formal claim, or written intent 
to file a claim for entitlement to helpless child benefits on 
the basis of J. R.'s permanent incapacity for self-support 
prior to attaining the age of 18 dated after the March 1990 
denial and prior to the February [redacted], 1998, claim.

10.  The veteran has not raised a claim of entitlement to 
revision of the March 1990 denial of helpless child benefits 
for J. R. based upon clear and unmistakable error (CUE).


CONCLUSIONS OF LAW

1.  A claimed low back disorder was not incurred in or 
aggravated during active service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1154, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304 (2007).

2.  Arthritis of left hip, left knee, and right shoulder 
joints was not incurred in or aggravated by the veteran's 
active service.  38 U.S.C.A. §§ 1110; 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310 (2007).

3.  A nasal disorder (polyps, allergic rhinitis, nasal valve 
collapse, and sinusitis) was not incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1131; 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.304, 3.309 (2007).

4.  Claimed bilateral hearing loss was not incurred in or 
aggravated during active service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1154, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304 (2007).

5.  Foot problems ((tailor's bunion of the right foot, with 
painful callus and fungal infection of the toenails) were not 
incurred in or aggravated by active military service.  
38 U.S.C.A. §§ 1131; 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.304, 3.309 (2007).

6.  The criteria for an initial rating in excess of 10 
percent for hepatitis C have not been met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. § 4.114, Diagnostic Codes (DCs) 
7312, 7354 (2007).

7.  The requirements for an effective date earlier than 
February [redacted], 1998, for the award of helpless child benefits 
for J. R. have not been met.  38 U.S.C.A. §§ 5103, 5103A, 
5107, 5110 (West 2002); 38 C.F.R. §§ 3.1(p), 3.151, 3.155, 
3.400 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2007).  

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  Service connection for some disorders, including 
arthritis and sensorineural hearing loss, will be rebuttably 
presumed if manifested to a compensable degree within a year 
following active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2007).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d) (2007). 

For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b) (2007).  

A.  Low Back Disorder

The veteran contends that he has a low back disorder related 
to his period of active service.  Specifically, he asserts 
that he developed bone spurs on his spine as a result of his 
active service.  The veteran's service medical records do not 
reveal complaints related to the low back.  His service 
medical records demonstrate that in April 1965 he was 
involved in a motor vehicle accident, as a result of which he 
was treated for multiple contusions and lacerations.  No 
mention of an injury of the back, however, was made at that 
time, and the veteran has not related his current complaints 
to that accident.  He has not described why he believes that 
his back problems are related to service, and, more 
significantly, has not submitted any evidence demonstrating a 
current diagnosis of a low back disorder.

In this case, there is no evidence establishing a diagnosis 
of a low back disorder.  As no low back disorder has been 
diagnosed, service connection for a low back disorder must, 
necessarily, be denied.  See Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992).  

The Board has considered the statements and sworn testimony 
of the veteran and his wife asserting a relationship between 
his claimed low back disorder and active duty service.  

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence which it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990).  

Competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
later is a factual determination going to the probative value 
of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartwright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").

The veteran and his spouse are competent to report symptoms 
because this requires only personal knowledge, not medical 
expertise, as it comes to them through their senses.  Layno 
v. Brown, 6 Vet. App. 465, 470 (1994).  As lay persons, 
however, they are not competent to offer opinions on medical 
diagnosis or causation, and the Board may not accept 
unsupported lay speculation with regard to medical issues.  
See Moray v. Brown, 5 Vet. App. 211 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 482 (1992).

In sum, the Board has carefully weighed the evidence of 
record, the statements of the veteran and his spouse, and the 
treatment records, in light of the applicable law, and finds 
that equipoise is not shown and the benefit of the doubt rule 
does not apply.  As the weight of medical evidence fails to 
support the veteran's claim, the Board is unable to grant the 
benefit sought. 

B.  Generalized Arthritis

The veteran's service medical records show that he sustained 
a fracture of the first digit of his right hand while boxing, 
but are otherwise silent as to any orthopedic complaints, 
including generalized orthopedic complaints consistent with 
findings of arthritis.  On examination in July 1965, prior to 
separation from service, no abnormalities of the joints were 
found.  Because no problems pertaining to the hips, knees, or 
shoulders were found on examination at separation, the Board 
finds that there was no evidence of a generalized joint 
disorder at separation.  38 C.F.R. § 3.303(b). 

As chronicity in service has not been established, a showing 
of continuity of symptoms after discharge is required to 
support the veteran's claim for service connection of his 
arthritis of the right shoulder, left hip, and left knee.  38 
C.F.R. § 3.303(b).  In September 2006 testimony before the 
Board, the veteran reported that his joints had been 
bothering him for more than 20 years.  The veteran asserts 
that his joint pain is the result of his exposure to the 
atmospheric pressure aboard submarines.  In July 2004 
testimony before the RO, however, the veteran stated that he 
first injured his left knee in approximately 1999, when he 
tore cartilage in a fall. The first post-service clinical 
evidence regarding complaints of joint pain is dated in June 
2002.  At that time, the veteran complained of chronic knee 
pain, for which he had been prescribed pain medication, and 
had undergone steroid injections.  It was suggested that he 
undergo surgical correction of his knee problem, but that he 
should wait until he had finished undergoing Interferon 
therapy for hepatitis C.  In September 2002, the veteran 
underwent VA examination for the purpose of ascertaining 
whether his hepatitis C was related to his period of active 
service.  At the time of the examination, the veteran 
complained of generalized fatigue, weakness, and joint pain.  
He stated that he was unable to do any strenuous or heavy 
physical labor because of a lack of energy and constant 
muscle ache.  Musculoskeletal examination, however, revealed 
no gross deformity of the joints or extremities, and 
limitation of the range of motion of the extremities, or 
muscle atrophy.  Subsequent records reflect that the veteran 
has been diagnosed with degenerative arthritis and is 
enrolled in the pain clinic for management of his joint pain.  
At no time, however, has any treating physician related the 
veteran's current joint problems to his period of active 
service, including to the atmospheric pressure aboard 
submarines.

While the veteran alleges that he has experienced arthritis 
in the right shoulder, left hip, and left knee for many 
years, the first post-service evidence of arthritis in the 
record is dated in June 2002, more than 35 years after the 
veteran's separation from service. He is accordingly not 
entitled to service connection on a presumptive basis. 
Additionally, in view of the lengthy period without 
treatment, there is no evidence of a continuity of treatment, 
and this weighs heavily against the claim.  See Maxson v. 
Gober, 230 F.3d 1330 (Fed. Cir. 2000) (service incurrence may 
be rebutted by the absence of medical treatment for the 
claimed condition for many years after service).

Service connection may be granted when all the evidence 
establishes a medical nexus between military service and 
current complaints.  Degmetich v. Brown, 104 F. 3d 1328 
(1997); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  In 
this case, there is no clinical evidence of a chronic 
generalized joint disorder during the veteran's period of 
active service.  Because there is no evidence demonstrating a 
chronic joint disorder at separation from service, and no 
competent or credible evidence of record suggesting that the 
veteran's current joint problems are related to his period of 
service, the Board finds that a VA examination is not 
required in this case.  See McClendon v. Nicholson, 20 Vet. 
App. 79 (2006).  Finally, as there is no evidence 
establishing a medical nexus between military service and the 
veteran's current joint problems, service connection for 
generalized arthritis is not warranted.  

The Board has considered the veteran's assertions that his 
current joint problems are related to his period of active 
service.  However, to the extent that the veteran relates his 
current problems to his service, his opinion is not 
probative.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992) 
(layperson is generally not competent to opine on matter 
requiring knowledge of medical principles).  While the 
veteran is competent to testify that he experienced joint 
problems in service, he is not competent to relate his 
current joint problems to his period of active service, or to 
any specific injury then sustained.  Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007) (lay evidence can be competent 
and sufficient to establish a diagnosis of a condition when a 
layperson is competent to identify the medical condition, or 
reporting a contemporaneous medical diagnosis, or the lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional); Buchanan v. Nicholson, 
451 F.3d. 1331 (Fed. Cir. 2006) (lay evidence is one type of 
evidence that must be considered and competent lay evidence 
can be sufficient in and of itself).  

In sum, the weight of the credible evidence demonstrates that 
the veteran's joint problems first manifested many years 
after his period of active service and are not related to his 
active service or to any incident therein.  As the 
preponderance of the evidence is against the appellant's 
claim for service connection for generalized arthritis of the 
right shoulder, left hip, and left knee, the claim must be 
denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

C.  Nasal Problems

The veteran contends that he developed chronic sinusitis as a 
result of exposure to chemicals used to clean submarines.  He 
asserts that as a submarine tender in dry docks he had to 
clean the fresh water tanks with chemicals and a wire brush 
and that these duties resulted in nasal breathing difficulty 
and chronic sinusitis.  

The veteran's service medical records are negative for a 
diagnosis of sinusitis or any other chronic nasal breathing 
difficulty.  His records show that he was treated on one 
occasion, in December 1963, for an upper respiratory 
infection that had persisted for the last three days.  At 
that time, the veteran was noted to have a slight cough, but 
examination otherwise was essentially normal.  There are no 
additional references to nasal problems.  On examination in 
July 1965, prior to separation from service, no nasal 
abnormalities were found.  Because no nasal problems were 
found on examination at separation, the Board finds that 
there was no evidence of a chronic nasal disorder at 
separation.  38 C.F.R. § 3.303(b). 

As chronicity in service has not been established, a showing 
of continuity of symptoms after discharge is required to 
support the veteran's claim for service connection of his 
sinusitis disability.  38 C.F.R. § 3.303(b).  At his 
September 2006 hearing before the Board, the veteran reported 
that he self-treated his nasal problems until approximately 
five or six years before the date of the hearing.  The first 
post-service clinical evidence of treatment related to nasal 
problems is dated in November 2001, when the veteran first 
enrolled in the VA health care system.  At that time, the 
veteran was found to have nasal polyps and allergic rhinitis, 
for which he was prescribed medication.  In September 2002, 
the veteran underwent surgery for nasal valve collapse.  
Follow up treatment records show that the veteran received 
kenalog injections on both sides of the superior nasal alae 
and that he was doing well.  Subsequent records show 
continued management of nasal problems.  At no time, however, 
did any treating physician relate the veteran's current nasal 
problems to his period of active service, including to the 
chemicals used to clean submarines.

Here, there are no records which reflect treatment for nasal 
problems dated prior to November 2001, more than 35 years 
after his separation from active service.  In view of the 
lengthy period without evidence of treatment, there is no 
evidence of a continuity of treatment, and this weighs 
heavily against the claim.  Maxson v. Gober, 230 F.3d 1330 
(Fed. Cir. 2000).  

Service connection may be granted when all the evidence 
establishes a medical nexus between military service and 
current complaints.  Degmetich v. Brown, 104 F. 3d 1328 
(1997); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  In 
this case, there is no clinical evidence of a chronic nasal 
disorder during the veteran's period of active service.  
Because there is no evidence demonstrating a chronic nasal 
disorder at separation from service, and no competent or 
credible evidence of record suggesting that the veteran's 
current nasal problems are related to his period of service, 
the Board finds that a VA examination is not required in this 
case.  See McClendon v. Nicholson, 20 Vet. App. 79 (2006).  
Finally, as there is no evidence establishing a medical nexus 
between military service and the veteran's current nasal 
problems, service connection for sinusitis is not warranted.  

The Board has considered the veteran's assertions that his 
current nasal problems are related to his period of active 
service.  However, to the extent that the veteran relates his 
current problems to his service, his opinion is not 
probative.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992) 
(layperson is generally not competent to opine on matter 
requiring knowledge of medical principles).  While the 
veteran is competent to testify that he experienced nasal 
problems in service, he is not competent to relate his 
current nasal problems to his period of active service, or to 
any specific injury then sustained.  Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007) (lay evidence can be competent 
and sufficient to establish a diagnosis of a condition when a 
layperson is competent to identify the medical condition, or 
reporting a contemporaneous medical diagnosis, or the lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional); Buchanan v. Nicholson, 
451 F.3d. 1331 (Fed. Cir. 2006) (lay evidence is one type of 
evidence that must be considered and competent lay evidence 
can be sufficient in and of itself).  

In sum, the weight of the credible evidence demonstrates that 
the veteran's nasal problems first manifested many years 
after his period of active service and are not related to his 
active service or to any incident therein.  As the 
preponderance of the evidence is against the appellant's 
claim for service connection for a nasal disability, the 
claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

D.  Hearing Loss

The veteran contends that he had minimal bilateral hearing 
loss upon entering service that was aggravated as a result of 
his active service.  His service medical records reflect that 
on examination in October 1961, prior to entry into service, 
he was found to have minimal bilateral hearing loss.  The 
severity of his hearing loss, however, did not meet the 
criteria for qualification as a disability for VA purposes. 
See 38 C.F.R. § 3.385 (2007).  On examination in July 1965, 
prior to his separation from active service, whisper voice 
testing revealed bilateral hearing of 15/15, or normal 
bilateral hearing.  As the veteran's hearing was found to be 
normal at the time of his separation from service, there is 
no evidence in the veteran's service medical records 
demonstrating any worsening of his hearing during service.

Significantly, the veteran has not submitted any evidence 
demonstrating a current diagnosis of bilateral hearing loss.  
As no hearing loss that meets the criteria for qualification 
as a disability for VA purposes has been diagnosed, service 
connection for bilateral hearing loss must, necessarily, be 
denied.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  

The Board has considered the statements and sworn testimony 
of the veteran and his wife asserting a relationship between 
his claimed bilateral hearing loss and active duty service.  

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence which it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990).  

Competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
later is a factual determination going to the probative value 
of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartwright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").

The veteran and his spouse are competent to report symptoms 
because this requires only personal knowledge, not medical 
expertise, as it comes to them through their senses.  Layno 
v. Brown, 6 Vet. App. 465, 470 (1994).  As lay persons, 
however, they are not competent to offer opinions on medical 
diagnosis or causation, and the Board may not accept 
unsupported lay speculation with regard to medical issues.  
See Moray v. Brown, 5 Vet. App. 211 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 482 (1992).

In sum, the Board has carefully weighed the evidence of 
record, the statements of the veteran and his spouse, and the 
treatment records, in light of the applicable law, and finds 
that equipoise is not shown and the benefit of the doubt rule 
does not apply.  As the weight of medical evidence fails to 
support the veteran's claim, the Board is unable to grant 
service connection for bilateral hearing loss. 

E.  Foot Problems

The veteran's service medical records are negative for 
records of a complaint or treatment for foot problems.  On 
examination in July 1965, prior to separation from service, 
no abnormalities of the feet were found.  Because no foot 
problems were found on examination at separation, the Board 
finds that there was no evidence of a chronic foot disorder 
at separation.  38 C.F.R. § 3.303(b). 

As chronicity in service has not been established, a showing 
of continuity of symptoms after discharge is required to 
support the veteran's claim for service connection of his 
foot problems.  38 C.F.R. § 3.303(b).  The first post-service 
clinical evidence of treatment related to foot problems is 
dated in June 2002.  At that time, the veteran sought 
treatment for a fungal infection of the toenails.  The 
veteran additionally complained of a painful callus on his 
right fifth metatarsal that he had been told was secondary to 
a bone spur.  Physical examination revealed a tailor's bunion 
on the right foot with minimal pop and palpable bone 
spurring.  His toenails were elongated, thick, and yellow 
with subungual debris for each nail, bilaterally.  He was 
prescribed medication, given a pumice stone for the callus, 
and told to return to podiatry as needed.  The veteran again 
sought treatment for painful calluses in December 2003.  He 
stated that he had tried to pare down the calluses himself, 
but they were very painful and quickly came back.  He 
reported that at one time a private podiatrist had told him 
that he should have a prominent portion of bone removed from 
that area to relieve his pain.  He reported no other pedal 
concerns.  His calluses were debrided, and he was given 
additional medication for the fungal nail infection.  
Subsequent records show continued management of foot 
problems.  At no time, however, did any treating physician 
relate the veteran's current foot problems to his period of 
active service.

Here, there are no records which reflect treatment for foot 
problems dated prior to June 2002, approximately 37 years 
after his separation from active service.  In view of the 
lengthy period without evidence of treatment, there is no 
evidence of a continuity of treatment, and this weighs 
heavily against the claim.  Maxson v. Gober, 230 F.3d 1330 
(Fed. Cir. 2000).  

Service connection may be granted when all the evidence 
establishes a medical nexus between military service and 
current complaints.  Degmetich v. Brown, 104 F. 3d 1328 
(1997); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  In 
this case, there is no clinical evidence of a chronic foot 
disorder during the veteran's period of active service.  
Because there is no evidence demonstrating a chronic foot 
disorder at separation from service, and no competent or 
credible evidence of record suggesting that the veteran's 
current foot problems are related to his period of service, 
the Board finds that a VA examination is not required in this 
case.  See McClendon v. Nicholson, 20 Vet. App. 79 (2006).  
Finally, as there is no evidence establishing a medical nexus 
between military service and the veteran's current foot 
problems, service connection for foot problems is not 
warranted.  

The Board has considered the veteran's assertions that his 
current foot problems are related to his period of active 
service.  However, to the extent that the veteran relates his 
current problems to his service, his opinion is not 
probative.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992) 
(layperson is generally not competent to opine on matter 
requiring knowledge of medical principles).  While the 
veteran is competent to testify that he experienced foot 
problems in service, he is not competent to relate his 
current foot problems to his period of active service, or to 
any specific injury then sustained.  Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007) (lay evidence can be competent 
and sufficient to establish a diagnosis of a condition when a 
layperson is competent to identify the medical condition, or 
reporting a contemporaneous medical diagnosis, or the lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional); Buchanan v. Nicholson, 
451 F.3d. 1331 (Fed. Cir. 2006) (lay evidence is one type of 
evidence that must be considered and competent lay evidence 
can be sufficient in and of itself).  

In sum, the weight of the credible evidence demonstrates that 
the veteran's foot problems first manifested many years after 
his period of active service and are not related to his 
active service or to any incident therein.  As the 
preponderance of the evidence is against the appellant's 
claim for service connection for foot problems, the claim 
must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).

Increased Rating

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities.  Separate 
diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § Part 4 (2007).  
When rating a service-connected disability, the entire 
history must be borne in mind.  Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).  Where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present level of disability is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  In this case, however, the veteran timely appealed 
the rating initially assigned for his hepatitis C on the 
original grant of service connection.  The Board must 
therefore consider entitlement to "staged ratings" for 
different degrees of disability in the relevant time periods, 
that is, since the original grant of service connection.  
See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  

Ratings for service-connected disabilities are determined by 
comparing the veteran's symptoms with criteria listed in VA's 
Schedule for Rating Disabilities (hereinafter "Rating 
Schedule"), which is based, as far as practically can be 
determined, on average impairment in earning capacity.  
Separate diagnostic codes identify the various disabilities.  
See 38 C.F.R. Part 4.  Where there is a question as to which 
of two evaluations shall be applied, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating. 
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2007).

The veteran's hepatitis C has been rated 10 percent disabling 
under Diagnostic Codes 7354-7312.  Hyphenated diagnostic 
codes are used when a rating under one diagnostic code 
requires use of an additional diagnostic code to identify the 
basis for the evaluation assigned; the additional code is 
shown after the hyphen.  38 C.F.R. § 4.27 (2007).  Diagnostic 
Code 7354 pertains to hepatitis C.  Diagnostic Code 7312 
pertains to cirrhosis of the liver.

Under DC 7354, a 10 percent rating is warranted when the 
veteran has serologic evidence of hepatitis C infection and 
the following signs and symptoms due to the hepatitis 
infection:  intermittent fatigue, malaise, and anorexia or 
incapacitating episodes (with symptoms such as fatigue, 
malaise, nausea, vomiting, anorexia, arthralgia, and right 
upper quadrant pain) having a total duration of at least one 
week, but less than two weeks, during the past 12 month 
period.  A 20 percent rating is warranted when symptoms 
include daily fatigue, malaise, and anorexia (without weight 
loss or hepatomegaly), requiring dietary restriction or 
continuous medication; or for incapacitating episodes (with 
symptoms described above) having a total duration of at least 
two weeks, but less than four weeks, during the past 12-month 
period.  A 40 percent rating is warranted when symptoms 
include daily fatigue, malaise, and anorexia, with minor 
weight loss and hepatomegaly; or for incapacitating episodes 
(with symptoms described above) having a total duration of at 
least four weeks, but less than six weeks, during the past 
12-month period.  A 60 percent rating is warranted when 
symptoms include daily fatigue, malaise, and anorexia, with 
substantial weight loss (or other indication of 
malnutrition), and hepatomegaly; or for incapacitating 
episodes (with symptoms described above) having a total 
duration of at least six weeks during the past 12-month 
period, but not occurring constantly.  A maximum 100 percent 
rating is warranted with near-constant debilitating symptoms 
(such as the symptoms described above).  38 C.F.R. § 4.114, 
DC 7354 (2007).

Sequelae, such as cirrhosis or malignancy of the liver, are 
rated under an appropriate diagnostic code.  Significantly, 
however, the same signs and symptoms evaluated as the basis 
for evaluation under Code 7354 may not also be used for 
evaluation under a different diagnostic code as sequelae.  An 
"incapacitating episode" is defied as "a period of acute 
signs and symptoms severe enough to require bed rest and 
treatment by a physician."  38 C.F.R. § 4.112, Code 7354, 
Notes 1 and 2.

Under DC 7312, symptoms such as weakness, anorexia, abdominal 
pain, and malaise warrant a 10 percent rating.  Portal 
hypertension and splenomegaly, with weakness, anorexia, 
abdominal pain, malaise, and at least minor weight loss 
warrant a 30 percent rating.  A history of one episode of 
ascites, hepatic encephalopathy, or hemorrhage from varices 
or portal gastropathy (erosive gastritis), but with periods 
of remission between attacks warrants a 70 percent rating.  A 
100 percent rating is warranted for generalized weakness, 
substantial weight loss, and persistent jaundice or with one 
of the following refractory to treatment: ascites, hepatic 
encephalopathy, hemorrhage from varices or portal gastropathy 
(erosive gastritis). 38 C.F.R. § 4.114, DC 7312 (2007).

The RO determined that the veteran's hepatitis C was 
asymptomatic, which warranted a noncompensable rating, but 
that it was manifested by sequelae including cirrhosis of the 
liver, which warranted a 10 percent disability rating.  The 
question before the Board then is whether the veteran is 
entitled to a rating in excess of 10 percent for his 
hepatitis C.

The veteran underwent VA examination for hepatitis C in 
September 2002.  Laboratory testing at that time revealed an 
acute hepatitis C infection.  The veteran's complaints of 
fatigue, weakness, lack of energy, nausea, vomiting, loss of 
weight, poor appetite, and depression were determined to be 
related to the hepatitis C infection.

Clinical records dated from November 2002 to April 2004 show 
that the veteran underwent Interferon therapy for treatment 
of hepatitis C from November 2002 to August 2003.  Records 
dated within this timeframe show that the veteran experienced 
numerous side effects related to the Interferon therapy, 
including general malaise, irritability, anorexia, nausea, 
and resultant weight loss.  Approximately six weeks after 
concluding the Interferon treatment, however, the veteran was 
shown to be recovering well.  He was PCR negative and 
cytopenias had resolved, as was expected.  Records dated from 
November 2003, when service connection became effective, to 
April 2004 show that the veteran was treated in January 2004 
for chronic gastritis, and was found to have scattered 
diverticula in the colon.  However, his chronic gastritis and 
diverticula were not found to be related to hepatitis C.  The 
veteran denied experiencing abdominal pain, nausea, vomiting, 
melena, or bright red blood per his rectum.  His primary 
complaint rather was orthopedic pain.  Laboratory testing at 
that time revealed normal liver functioning and no anemia.  
Subsequent records dated to April 2004 show that the veteran 
denied experiencing night sweats similar to those he 
experienced prior to undergoing Interferon treatment and that 
he consistently reported that he was doing well with respect 
to his hepatitis C infection.  These records also show that 
the veteran gained weight following the termination of 
Interferon therapy.

The veteran again underwent VA examination for hepatitis C in 
September 2004.  At that time the veteran reported that his 
hepatitis C resulted in painful joints, night sweats, and 
fatigue.  He additionally reported that it caused easy 
fatigability, arthralgia, and gastrointestinal disturbances.  
However, he admitted that it did not affect his body weight, 
and that he did not experience abdominal pain.  He stated 
that his condition did not incapacitate him.  Currently, he 
was not under any treatment for hepatitis C.  Physical 
examination revealed no generalized muscle weakness or muscle 
wasting.  Laboratory testing revealed hepatitis C, but was 
otherwise within normal limits.  His infection was determined 
to currently be quiet, or asymptomatic.

In July 2004 testimony before the RO, the veteran reported 
that his hepatitis C was asymptomatic.  Similarly, in 
September 2006 testimony before the Board, while the veteran 
reported that he experienced fatigue on a daily basis, he 
acknowledged that his fatigue was in part related to his 
arthritic joints, and stated that he had not experienced any 
serious difficulties related to his hepatitis C since he 
finished the Interferon therapy.

The evidence of record does not support a higher evaluation 
for the veteran's service-connected hepatitis C.  Rather, the 
overwhelming majority of associated signs or symptoms set 
forth in the rating criteria have not been reported and in 
several instances during VA examinations were specifically 
denied or otherwise ruled out.  The veteran has reported the 
presence of fatigue, but it is not associated with anorexia; 
the evidence shows that he has gained weight since finishing 
Interferon therapy.  On VA examination in September 2004, his 
hepatitis C was determined to be quiet, or asymptomatic.  
Additionally, at that time the veteran reported that his 
condition was not incapacitating.  Thus, there is no evidence 
that his hepatitis C resulted in incapacitating episodes 
having a total duration of at least one week but less than 
two weeks during any twelve-month period. 

Nor does the evidence of record support a rating in excess of 
10 percent under DC 7312.  There is no evidence of portal 
hypertension and splenomegaly, with weakness, anorexia, 
abdominal pain, malaise, or at least minor weight loss 
associated with cirrhosis of the liver, as is required for an 
increased rating of 20 percent under DC 7312.  Accordingly, 
DC 7312 may not serve as a basis for an increased rating in 
this case.

In sum, the weight of the credible evidence demonstrates that 
the veteran's hepatitis C disability has warranted no more 
than a 10 percent rating at any time since the original grant 
of service connection.  See Fenderson, 12 Vet. App. at 125-
26.  As the preponderance of the evidence is against the 
claim for an increased rating, the "benefit-of-the-doubt" 
rule does not apply, and the claim must be denied. 
38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 
Vet. App. 49, 50 (1990).

Earlier Effective Date

The effective date for the grant of compensation, including 
helpless child benefits, based upon an original claim, or a 
claim reopened after final disallowance is the date 
entitlement arose if the claim is received within one year 
after the date of entitlement; otherwise it will be the date 
of receipt of the claim or the date entitlement arose, 
whichever is the later. 38 U.S.C.A. § 5110(b)(1) (West 2002); 
38 C.F.R. § 3.400(b) (2007).

A claim is a formal or informal communication, in writing, 
requesting a determination of entitlement or evidencing a 
belief in entitlement, to a benefit.  38 C.F.R. § 3.1(p) 
(2007).

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by VA, 
from a claimant, his duly authorized representative, a Member 
of Congress, or some person acting as next friend of a 
claimant who is not sui juris, may be considered an informal 
claim.  Such an informal claim must identify the benefit 
sought.  

Upon receipt of an informal claim, if a formal claim has not 
been filed, an application form will be forwarded to the 
claimant for execution.  If received within one year after 
the date it was sent to the claimant, it will be considered 
filed as of the date of receipt of the informal claim. 38 
C.F.R. § 3.155 (2007); Norris v. West, 12 Vet. App. 413, 421 
(1999).

The veteran filed a claim to reopen his previously denied 
claim for helpless child benefits on February [redacted], 1998, more 
than one year after entitlement arose.  Where a claim has 
been filed more than one year after the date entitlement 
arose, the effective date of compensation is the date of the 
receipt of the claim.  38 C.F.R. § 3.400(b).  

Significantly, the veteran's original claim for helpless 
child benefits was denied in a March 1990 rating decision.  
He did not appeal this decision, and has not alleged CUE with 
respect to this rating.  The March 1990 decision is therefore 
final.  The record reflects that based upon evidence 
submitted after the February 1998 application to reopen the 
previously denied claim, J. R. was determined to have been 
incapacitated prior to October 5, 1989.  Thus, the later date 
is the date the application to reopen the previously denied 
claim was received, that is, February [redacted], 1998.  

With regard to whether informal or formal claims, or written 
intent to file an application to reopen his previously denied 
claim for helpless child benefits was filed after the March 
1990 denial and prior to the February [redacted], 1998, application to 
reopen, the Board finds no evidence of there being such a 
claim.  

Much correspondence from the veteran was received after the 
March 1990 denial of his claim of entitlement to helpless 
child benefits and his February 1998 application to reopen 
the claim.  However, the first evidence of an intention to 
reopen his previously denied claim after the March 1990 
denial was received in February 1998.

Subsequent to the March 1990 decision denying claim for 
helpless child benefits, it was not until February [redacted], 1998, 
that the veteran submitted a statement again alleging 
entitlement to helpless child benefits.  Thus, in this case, 
the only cognizable date that could serve as a basis for the 
award of helpless child benefits is the date of receipt of 
the veteran's application to reopen his claim on February [redacted], 
1998.  There is no legal entitlement to an earlier effective 
date for helpless child benefits.

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2007).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in August 2002, May 2003, 
November 2003, January 2004, and March 2006; and rating 
decisions in April 2003, May 2004, and September 2004.  These 
documents discussed specific evidence, the particular legal 
requirements applicable to the claims, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decisions.  VA made all efforts to notify and 
to assist the appellant with regard to the evidence obtained, 
the evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the appellant's possession.  The Board 
finds that any defect with regard to the timing or content of 
the notice to the appellant is harmless because of the 
thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claims with an adjudication of the claims by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Thus, VA has satisfied its duty to notify the 
appellant and had satisfied that duty prior to the final 
adjudications in the October 2003 and September 2004 
statements of the case.

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has also obtained a medical examination in 
relation to the claim for an increased rating for hepatitis 
C.  Thus, the Board finds that VA has satisfied both the 
notice and duty to assist provisions of the law.







ORDER

Service connection for a low back disability is denied.

Service connection for generalized arthritis of the left hip, 
left knee, and right shoulder joints is denied.

Service connection for nasal problems, claimed as sinusitis 
is denied

Service connection for bilateral hearing loss is denied.

Service connection for foot problems is denied.

An initial rating higher than 10 percent for hepatitis C is 
denied.

An effective date earlier than February [redacted], 1998 for the 
recognition of J. R. as a helpless child is denied.


REMAND

Additional development is needed prior to further disposition 
of the claims for service connection for generalized anxiety 
disorder, to include as secondary to service-connected 
hepatitis C, or to treatment therefore, erectile dysfunction, 
to include as secondary to service-connected hepatitis C, and 
entitlement to a waiver of the recovery of overpayment of VA 
disability compensation in the amount of $20,710.90, to 
include the preliminary issue of the validity of the debt.

VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion where it is deemed 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4) (2007); Robinette v. 
Brown, 8 Vet. App. 69 (1995).  

The veteran asserts that he has experienced anxiety since he 
sustained an injury to his left eye in service.  His service 
medical records, however, do not demonstrate any complaints 
of anxiety, or any treatment for any psychiatric disorders.  
Alternatively, the veteran asserts that his anxiety is 
related to his service-connected hepatitis C, including to 
treatment he received for hepatitis C.  The record reflects 
that the veteran has current diagnoses of anxiety and 
depression, and that he has a history of multiple nonservice-
related stressors, including his daughter's death in a motor 
vehicle accident, and his son's development of brain cancer 
at the age of 9, with subsequent permanent disability.  The 
record also reflects that the veteran has a considerable 
history of legal trouble, for which he has been incarcerated 
on numerous occasions.  The record, however, also reflects 
that the veteran's psychiatric complaints may be related to 
his service-connected hepatitis C.  Treatment records dated 
in February 2003 show that the veteran complained of 
depression and irritability that were determined to be 
related to Interferon therapy for his service-connected 
hepatitis C.  On psychiatric evaluation in November 2003, 
however, the veteran reported a more than 30 year history of 
psychiatric problems.  In a November 2006 letter, the 
veteran's VA psychiatrist stated that he had treated the 
veteran for symptoms of depression and anxiety, and it was 
well-known that Interferon treatment for hepatitis C can 
cause psychiatric side effects.  The psychiatrist 
additionally noted that the stress of dealing with a severe 
medical disorder such as hepatitis can also precipitate or 
aggravate a psychiatric disorder.  

As the veteran has not yet been afforded a VA examination 
with respect to his claim for service connection for 
generalized anxiety disorder, the etiology of his currently 
diagnosed psychiatric disabilities remains unclear.  
Accordingly, a remand for an examination is necessary in 
order to fairly address the merits of his claim.

With regard to the veteran's claim for service connection for 
erectile dysfunction, the veteran asserts that his erectile 
dysfunction is the result of his hepatitis C, or the result 
of treatment therefore.  As VA has not yet obtained an 
opinion in relation to this claim, the etiology of his 
currently diagnosed erectile dysfunction remains unclear.  
Accordingly, a remand for an opinion is necessary in order to 
fairly address the merits of the claim.

Finally, with respect to the veteran's claim of entitlement 
to a waiver of the recovery of overpayment of VA disability 
compensation in the amount of $20,710.90, to include the 
preliminary issue of the validity of the debt, in a statement 
received in September 1998, the veteran disagreed with the 
March 1998 denial of his request for a waiver of the alleged 
overpayment of VA disability compensation benefits.  It does 
not appear from a review of the claims file that the veteran 
has been issued a statement of the case on that issue. Where 
a notice of disagreement has been filed with regard to an 
issue, and a statement of the case has not been issued, the 
appropriate Board action is to remand the issue for issuance 
of a statement of the case.  Manlincon v. West, 12 Vet. App. 
238 (1999).  Secondly, the Board finds that this claim is 
inextricably intertwined with the pending claim for an 
apportionment of the veteran's disability compensation for 
his spouse and dependent child, as the resolution of that 
claim might have bearing upon the claim of entitlement to a 
waiver of the recovery of VA disability compensation.  The 
appropriate remedy where a pending claim is inextricably 
intertwined with a claim currently on appeal is to remand the 
claim on appeal pending the adjudication of the inextricably 
intertwined claim.  Harris v. Derwinski, 1 Vet. App. 180 
(1991).

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the veteran for a VA 
psychiatric examination for the purpose 
of ascertaining the etiology of any 
current psychiatric disorder.  The 
claims file must be made available to 
and be reviewed by the examiner in 
conjunction with rendering the requested 
opinions.  The examiner must indicate in 
the examination report that the claims 
file was reviewed.  The examiner should 
specifically opine as to whether it is 
as likely as not (50 percent probability 
or greater) that any current psychiatric 
disorder is related to the veteran's 
period of active service.  In this 
regard, the examiner should specifically 
comment as to whether the veteran 
currently meets the criteria for a 
diagnosis of anxiety, whether any 
anxiety is related to his period of 
active service, and, more specifically, 
as to whether the veteran's anxiety is 
related to his service-connected 
hepatitis C.  In this regard, the 
examiner should also specifically 
comment as to whether the veteran's 
hepatitis C aggravated or permanently 
worsened any previously existing 
psychiatric disability, and as to 
whether any previously existing 
psychiatric disability was related to 
his period of active service, including 
to any service-connected disability.  
The examiner should provide the 
rationale for the opinions provided.  If 
necessary, the examiner should reconcile 
the opinion with all other opinions of 
record.

2.  Forward the veteran's claims file to 
a qualified VA physician for the purpose 
of rendering an opinion as to whether 
the veteran's currently diagnosed 
erectile dysfunction is related to his 
service-connected hepatitis C.  No 
examination of the veteran is necessary, 
unless the examiner determines 
otherwise.  The claims file must be made 
available to and be reviewed by the 
examiner in conjunction with rendering 
the requested opinion.  The examiner 
must indicate in the examination report 
that the claims file was reviewed.  The 
examiner should specifically opine as to 
whether it is as likely as not (50 
percent probability or greater) that the 
veteran's erectile dysfunction is 
related to his service-connected 
hepatitis C.  The examiner should 
provide the rationale for the opinion 
provided.  

3.  Then, after ensuring any other 
necessary development has been 
completed, including adjudication of 
the claim for an apportionment of the 
veteran's disability compensation for 
his spouse and dependent child, issue a 
statement of the case which addresses 
the issue of entitlement to waiver of 
the recovery of overpayment of VA 
disability compensation in the amount 
of $20,710.90, to include the 
preliminary issue of the validity of 
the debt, and readjudicate the claims 
of entitlement to service connection 
for generalized anxiety disorder, to 
include as secondary to service-
connected hepatitis C, or to treatment 
therefore, and for erectile 
dysfunction, to include as secondary to 
service-connected hepatitis C.  If 
action remains adverse, provide the 
veteran, the appellant and their 
representatives with a supplemental 
statement of the case and allow them an 
appropriate opportunity to respond.  
Thereafter, the case should be returned 
to the Board.

The appellant has the right to submit additional evidence and 
argument on the matters the Board is remanding.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




______________________________________________
D. C. Spickler
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


